UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1816



ALEM TESFAYE KEBEDE,

                                                             Petitioner,

          versus


JOHN D. ASHCROFT,      Attorney   General   of   the
United States,

                                                             Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-476-407)



Submitted:   February 11, 2004              Decided:   February 27, 2004


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Allan Ebert, LAW OFFICES OF ALLAN EBERT, Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, Linda S.
Wernery, Senior Litigation Counsel, Ana Maria Kocur, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Alem Tesfaye Kebede, a native and citizen of Ethiopia,

seeks review of a decision of the Board of Immigration Appeals

(Board) affirming without opinion the immigration judge’s denial of

her application for asylum.    We have reviewed the administrative

record and the immigration judge’s decision, designated by the

Board as the final agency determination, and find that substantial

evidence supports the immigration judge’s conclusion that Kebede

failed to establish the past persecution or well-founded fear of

future persecution necessary to establish eligibility for asylum.

See 8 C.F.R. § 1208.13(a) (2003) (stating that the burden of proof

is on the alien to establish eligibility for asylum); INS v. Elias-

Zacarias, 502 U.S. 478, 483 (1992) (same).    We will reverse the

Board only if the evidence “‘was so compelling that no reasonable

fact finder could fail to find the requisite fear of persecution.’”

Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002) (quoting Elias-

Zacarias, 502 U.S. at 483-84).    We have reviewed the immigration

judge’s credibility determinations and find them supported by

specific, cogent reasoning and therefore entitled to substantial

deference.    See Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).

Thus, the administrative record supports the immigration judge’s

conclusion that Kebede failed to establish her eligibility for

asylum.




                               - 2 -
           We deny Kebede’s petition for review.        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                         PETITION DENIED




                                  - 3 -